WALDEN, Chief Judge.
This is an appeal from a judgment and sentence for armed robbery entered upon a jury verdict of guilty. We have reviewed the record, and find adequate evidence to support this conviction. Though witness testimony may conflict, the determination of the credibility of witnesses is exclusively the province of the jury. Jefferson v. State, 298 So.2d 465 (3d DCA Fla.1974). We affirm the judgment.
Defendant complains he was sentenced without being given credit for time served as prescribed in Fla.Stat. § 921.-161(1). Said statute requires that the trial court
“shall allow a defendant credit for all of the time he spent in the county jail before sentence.”
In light of the requirements of this statute, we vacate the sentence and remand with respectful instructions to resentence defendant giving him credit for time served in the county jail. Hamilton State, 306 So.2d 600 (2d DCA Fla.1975); Hollingshead v. State, 292 So.2d 617 (1st DCA Fla.1974).
Affirmed in part, reversed in part, with directions.
OWEN and CROSS, JJ., concur.